JUDGE ROBERTSON
delivered the opinion of the court:
There is a double objection to the decree of foreclosure of the mortgage to Cravens and of the sale of the mortgaged land: 1st. The debt was hot due, and the record presents no ground for either foreclosure or sale before a breach of the obligation ■ for payment. 2d. The cross-petition for foreclosure and sale was contained in Craven’s answer to a petition in equity by a stranger to the mortgage, and the ■mortgagors (now appellants) and Cravens were co-defendants to that petition. The appellants were not made defendants to the cross-petition, and they neither answered it, nor were summonéd to, answer it. The circuit court, therefore, .had no jurisdiction to decree the foreclosure and sale, and, consequently, the decree is void.
Wherefore, the judgment is reversed, the sale and conveyance to Cravens as purchaser are set aside, and the cause remanded for further proceedings.